DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahoda JP 2012-16369).
Regarding claim 1, Sahoda discloses a golf training device affixed to the hitting face of a golf club. The device includes an aperture, a base 23, and a raised surface 31 having a curvature gradually rising from the base (See Figures 5, 6, 8, and 9). The aperture is positioned over a sweet spot of the club head hand is larger than the surface contacted by the ball when hit by the golf club. The base surrounds the aperture. Sahoda notes that the device may have other shape than being circular in which Figure 5b shows the device having a plurality of raised surfaces (See Paragraph 0023 and 0024). Sahoda does not disclose a bottom protrusion (contoured bump). Though not disclosed, Sahoda does note that the device can be made of any shape and any number of segments, therefore, having a bottom protrusion included shape like a segment shown in Figure 5 would be encompassed. One having ordinary skill in the art would have found it obvious to have a bottom protrusion or any protrusion, as taught by Sahoda, in order to assist in emphasizing the sweet spot of the club head. It should be noted that since the raised surface gradually increases, it is inherent that the raised surface is variable. 
Regarding claim 2, Sahoda discloses the aperture being round.
Regarding claim 3, Sahoda discloses a backing surface 23 having an adhesive material for affixing the device to the club head.
Regarding claim 4, Sahoda discloses the device removably affixed to the hitting face of the club head (See Paragraph 0025).
Regarding claim 5, Sahoda discloses the device being permanently affixed to the hitting face by way of adhesive (See Paragraph 0025, 0026, and 0029).
Regarding claim 6, if the ball is struck at the sweet spot, the bottom protrusion should not affect the ball when struck.
Regarding claim 7, Sahoda discloses the device affecting the direction of the golf ball, therefore, it is assumed that the bottom protrusion would also affect the direction of the golf ball.
Allowable Subject Matter
Claims 8-14 and 16-20 are allowed.
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.
Applicant argues that Sahoda does not teach a graduated curvature relief.  The examiner disagrees.  The term gradual means changing by fine or imperceptible degrees.  Based on the general definition of gradual, Sahoda shows a curvature of the raised surface (curved surface) being gradual. In addition, Sahoda shows that the raised surface can gradually increase and then decrease or gradually increase and then drop off (relief) (See Figure 8). Based on these findings, the above rejection has been furnished.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711